Citation Nr: 1742236	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a heart condition, claimed as spot on heart. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1967, from July 1972 to October 1972, from September 1977 to March 1978, and from July 1986 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction currently lies with the RO in Montgomery, Alabama.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file. 

The issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to service connection for a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed sleep apnea had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for sleep apnea is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts and Analysis

The Veteran seeks entitlement to service connection for sleep apnea.  He asserts that although he was first formally diagnosed with sleep apnea in January 2009, he exhibited symptoms of this disorder in service and immediately after discharge.

As an initial matter, a December 2008 private treatment record shows that the Veteran was diagnosed with clinical sleep apnea, which was confirmed after a January 2009 sleep study test.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Service treatment records are negative for any treatment or diagnoses of sleep apnea.  However, the Veteran does not assert that he was treated for sleep apnea in service or that he clinically complained of sleep apnea in service, but rather that it first manifested in service.  

A March 2008 private treatment record reflects that the Veteran reported difficulty sleeping.  A December 2008 private treatment record from a sleep disorders center shows that the Veteran reported that he snores and gasps for breath at night and wakes up with symptoms consistent with paroxysmal nocturnal dyspnea.  He indicated that his symptoms had been occurring for the past three to four years.  The impression was clinical sleep apnea.  A January 2009 polysomnography confirmed a diagnosis of moderate obstructive sleep apnea.

In a March 2009 statement, the Veteran indicated that he returned from Iraq in June 2007 and initiated his retirement process from the Army.  He reported that he did not notice his sleep symptoms when he was in Iraq because he was constantly waking up due to explosions and other sounds, so he did not realize that he was having sleep problems.  He further reported that his wife noticed his loud snoring, sweating, and tossing and turning while he was still in service.  

In a May 2017 statement, the Veteran's wife reported that she first witnessed the Veteran's sleep symptoms in 2005.  She indicated that his snoring became worse and that by early 2006, she would have to wake him up because he would stop breathing.  She further indicated that when he returned from Iraq in June 2007, his sleep pattern was "horrible and worse than ever."  She reported that he would stop breathing so many times that she was fearful for him.  

The Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Similarly, the Veteran's wife is competent to report that she witnessed the Veteran's sleeping patterns and various symptoms during service as they are within the realm of her personal experience and are capable of lay observation.  Moreover, the Board finds these statements to be credible as there is nothing in the record that expressly contradicts them, and, in fact, the statements are supported by private treatment records showing that the Veteran reported sleep problems at his first primary care visit post-service and that he reported dealing with his sleep apnea symptoms for three to four years during his sleep center visit in December 2008 (i.e., while he was still in service).  

Thus, based on the competent and credible lay statements from the Veteran and his wife describing symptoms of snoring and apneic episodes witnessed during service, the Board is persuaded that the Veteran had symptoms of sleep apnea during service.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Given that the Board has determined that the Veteran likely suffered from sleep apnea symptoms during service, and has been diagnosed with sleep apnea post service based on similar symptoms, the Board finds that the Veteran's obstructive sleep apnea at least as likely as not began during service.  In this regard, the Veteran submitted competent and credible lay statements regarding the onset of symptoms associated with sleep apnea.  As such, there is persuasive lay evidence demonstrating that the Veteran's symptoms began in service.  Although these symptoms from service cannot with medical certainty be attributed to the Veteran's current sleep apnea, the Board finds that the evidence is nonetheless in equipoise as to whether the Veteran's condition had its onset in service.  Further, the fact that the Veteran complained about difficulty sleeping within six months of discharge from service and that sleep apnea was diagnosed within two years of discharge service also weighs in support of a finding of service connection.  Although sleep apnea is not a disability for which presumptive service connection can be granted, the proximity of the diagnosis to when the Veteran was released from service, combined with lay statements reflecting symptoms in service, supports the Board's conclusion that his sleep apnea began in service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra.  

In sum, the evidence shows that the Veteran currently has obstructive sleep apnea, that his symptoms of obstructive sleep apnea likely began during service, and that these same symptoms were diagnosed as obstructive sleep apnea within two years of service discharge.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for obstructive sleep apnea, as directly incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

Outstanding Records

Remand is required to obtain VA treatment records.  The only VA treatment records associated with the claims file are from the Birmingham VA Medical Center (VAMC) dated from February 2015 to May 2017.  However, the Board notes that the Veteran moved from Atlanta to Alabama during the pendency of his claim, which was filed in September 2008.  Additionally, records from Birmingham reflect that the Veteran was treated at the Atlanta VAMC prior to his move.  As such, on remand, the AOJ should associate all of the Veteran's outstanding VA treatment records from the Atlanta VAMC dated from September 2007 to February 2015.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Remand is also necessary to obtain private treatment records.  Specifically, the Veteran reported during the May 2017 Board hearing that he was treated by a cardiologist.  Additionally, a June 2015 VA treatment record reflects that cardiology records from Redmond Regional Medical Center were received and reviewed.  When VA is put on notice of the existence of relevant private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, as the record indicates that the Veteran receives ongoing VA and private treatment, any updated treatment records should be obtained on remand.

Increased Rating

The Veteran maintains that his bilateral hearing loss disability is more severe than his current noncompensable (zero percent) evaluation would indicate.

The Veteran was afforded VA examinations in January 2009 and January 2013, the results of which warranted a noncompensable evaluation under relevant VA regulations.  However, during the May 2017 hearing, the Veteran and his wife testified that his hearing had worsened since his last examination in January 2013.  

As the last examination of record is dated almost 5 years ago, and there is suggestion of worsening of disability, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination."); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Service Connection

The Veteran seeks service connection for a heart condition, which he claimed as a "spot on heart."  During the Veteran's retirement physical in August 2007, a chest x-ray showed a nodule at the left pericardiac border.  A subsequent x-ray later that month showed a nodule adjacent to the left heart border.  The Veteran separated from service in September 2007.

A June 2015 VA treatment record shows that private cardiology records reflecting a diagnosis of severe coronary disease were received.  As noted above, those records are not associated with the claims file.  

During the May 2017 Board hearing, the Veteran testified that he first started to experience shortness of breath and decreasing energy when he returned from Iraq in June 2007.  He also asserted that exposures to chemicals and other environmental hazards in Iraq may have caused his current heart condition.  He further indicated that he was exposed to pesticides in the form of bug spray during deployments to the Dominican Republic and Iraq.  

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service or with another service-connected disability.  However, the Board finds that there is insufficient evidence of record to decide the claim.  To date, the Veteran has not been afforded a VA examination regarding his heart condition.  Accordingly, remand is required for an examination in order to assess the precise nature and etiology of the Veteran's heart condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records from the Atlanta VAMC dated from September 2007 to February 2015 and any updated VA treatment records dated from May 2017 to the present documenting treatment for the issues on appeal.  If no such records are located, that fact should be documented in the claims file.  

2. Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers who have treated him for a heart condition.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  In particular, obtain all of his cardiology records from Redmond Regional Medical Center.  All attempts to locate these records must be documented in the claims folder.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After any additional records have been obtained, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss disability.  The claims file, including all recently obtained treatment records, and a copy of this remand, should be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and include an opinion regarding the functional effects caused by the Veteran's bilateral hearing loss disability.

4. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any heart conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed heart condition, to include coronary disease, had its onset in service or is related to any in-service disease, event, or injury, to include the documented in-service pericardiac nodule and the Veteran's reports of environmental exposures, including pesticides in the form of bug spray, while deployed in the Dominican Republic and Iraq.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the August 2007 service treatment records documenting a nodule at the left pericardiac border and the Veteran's statements regarding symptoms in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


